Case 6:19-cv-02331-RBD-GJK Document 13 Filed 02/18/20 Page 1 of 2 PageID 48




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

DAVID POSCHMANN,

                     Plaintiff,

v.                                                       Case No: 6:19-cv-2331-Orl-37GJK

SERVANT HOTELS, LLC and
COAKLEY & WILLIAMS HOTEL
MANAGEMENT COMPANY,

                  Defendants.
_____________________________________

                                  ORDER OF DISMISSAL

        The parties have filed a Stipulation for Dismissal with Prejudice (Doc. 12). The

notice is effective without an order. See Fed. R. Civ. P. 41(a)(1)(A)(ii); Anago Franchising,

Inc. v. Shaz, LLC, 677 F.3d 1272, 1278 (11th Cir. 2012). Accordingly, it is

        ORDERED that this case is hereby DISMISSED. The Clerk is directed to close

the file.

        DONE AND ORDERED in Chambers in Orlando, Florida, on February 18, 2020.




Copies to:
Counsel of Record
Case 6:19-cv-02331-RBD-GJK Document 13 Filed 02/18/20 Page 2 of 2 PageID 49
